People v Tanner (2019 NY Slip Op 01433)





People v Tanner


2019 NY Slip Op 01433


Decided on February 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2015-06807
 (Ind. No. 6550/13)

[*1]The People of the State of New York, respondent,
vGeorge Tanner, appellant.


Paul Skip Laisure, New York, NY (Patricia Pazner of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Sholom J. Twersky of counsel; Kyle Knox on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Suzanne M. Mondo, J.) rendered June 30, 2015, convicting him of criminal possession of marihuana in the first degree and criminal possession of a weapon in the third degree (three counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256; People v Fortier, 130 AD3d 642, 642). The defendant's valid waiver of his right to appeal precludes appellate review of the denial of that branch of his omnibus motion which was to controvert a search warrant and suppress certain physical evidence seized in the execution thereof (see People v Kemp, 94 NY2d 831, 833; People v Turner, 160 AD3d 993; People v Corbin, 121 AD3d 803), and his contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Hidalgo, 91 NY2d 733).
AUSTIN, J.P., MALTESE, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court